Ellison, J.
This is an action of forcible entry and detainer in which plaintiff recovered judgment and defendant appeals. . It appears that the land in question was the homestead of one A. J. Smith, who died in 1873, leaving a widow and two minor children, who continued to occupy the land as a homestead. On June 3, 1875, the widow gave a deed of trust on the land to secure borrowed money, and the land was sold under this deed of trust in March, 1883, and purchased by plaintiff.
It may be stated parenthetically, that the widow married one Wilson Kinder, in 1876, the residence on the homestead continuing. In December, 1889, the two children having become of age, plaintiff brought suit in ■ejectment against Mrs. Kinder (Smith’s widow), joining her husband but not making either of the children parties.
This suit resulted in a judgment for plaintiff. He then sued out a writ of restitution and went with the ■sheriff to the land. They found Mrs. Kinder and her husband had abandoned the premises, but that the two ■children (these defendants ) were in possession claiming to be rightfully in. The sheriff put them and their goods out and turned over the possession to plaintiff *623under the writ. Plaintiff nailed a strip across the door of the house and then left. Defendants, who remained near by, immediately re-entered the premises, and plaintiff instituted the present action of forcible entry and detainer.
Defendants contend that since they were in possession at the time the suit of ejectment was begun, and. were not made parties to the action, that, therefore,, under the rulings of the supreme court in Garrison v. Savignac, 25 Mo. 47; State ex rel. v. Harrington, 41 Mo. App. 439, and Oakes v. Aldridge, 45 Mo. App., they could not be dispossessed by a writ of restitution.
The question decisive of the case is: W ere defendants in possession at the institution of the ejectment suit, they at that time being of age ? Defendants were minors when their father died, andas such the homestead passed to them and their mother jointly until they should become of age, and then to their mother alone. The deed of trust given by their mother could not affect their interest; it conveyed her interest which became entire on their arriving at their majority. In other words, it conveyed the homestead subject to the rights of defendants during their minority. So far as it is made to appear here defendants continued to live on the premises with their mother after their majority as they had before. It is not made to appear that they set up any right to the possession after their majority, or that they claimed any. right at that time. They resisted being put out by the sheriff it is true, but there-is nothing which tends to show that upon their .coming of age or at the time ejectment suit was begun, that they were anything moré than members of the family living with their mother ; their legal rights having-expired. Under such state of the case we must assume-that defendants, after their legal rights ceased, on their-coming of age, did not remain on the premises as claiming a right there, but merely as living with their mother, and that they were not claiming rights to possession *624any more than would a child, or servant, or than as one sojourning there.
The plaintiff having been put in possession of the premises, and defendants having thereafter forcibly entered against plaintiff’s will, and the case being such as is not covered by the' authorities above cited, we must hold that the circuit court rendered the proper judgment, and so it is affirmed.
All concur.